DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-6, 8-11, 14-18, 20-22, 24 and 27 are objected to because of the following informalities:  
“A device” should be changed the read –The device—in the dependent claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 14, 15 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 3, recites “arced segment” and should be changed to read --arced section--.
Claim 14, lines 1 -2, recites “a pair of loop sides” but it is not clear if these are the same loop sides previously recited in claim 11, line 2.
Claim 14, line 2, recites “said loop bottom” which lacks antecedent basis.
Claim 26, lines 6-7, recites “said line holding end” which should be changed to read –said line attachment end--.
Claims 8 and 15 depend from rejected claims and are also rejected.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 19, 20 and 24 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Colucci (US PGPUB 20140196355), hereinafter Colucci.
Regarding claim 19, Colucci teaches a device for connecting a lure (Abstract; Fig. 1A), comprising: a) a wire having a wire thickness (see Fig. 1A, also clip is manufactured from metal (Claim 2)), said wire shaped to have a main shaft having a line attachment end (top loop of clip; Fig. 1A) and a lure holding end (bottom loop of clip; Fig. 1A); b) a line holding element at said line attachment end (see topmost portion of top loop in Fig. 1A); c) a lure holding loop at said lure holding end (see lowermost portion of bottom loop in Fig. 1A); d) a lure holding loop extension (see Exhibit A below); and e) wherein said lure holding loop extension extends towards said line attachment end creating a plurality of resistance points for the lure (see Fig. 1A wherein wire in the bottom loop crosses over the main shaft twice to create two resistance points), wherein each resistance point is a narrowing of space between two parts of said wire where that space is narrower than said wire thickness (see Fig. 1A wherein the distance created in the lure holding loop extension is narrower than the wire thickness), wherein each resistance point is separated by open spaces that allow the lure to move freely with a natural lure action (see Fig. 1A).
Colucci teaches wherein each resistance point is a narrowing of space between two parts of said wire where that space is narrower than said wire thickness however if for any reason Colucci is not considered to teach this limitation then it would have been obvious to one having ordinary skill in the re Aller, 105 USPQ 233.


    PNG
    media_image1.png
    664
    574
    media_image1.png
    Greyscale


Regarding claim 24, Colucci teaches the limitations of claim 19, as indicated above and further teaches wherein at least one of said plurality of resistance points limits lure movement through said resistance point (see wherein the wire crosses the main shaft to create the secondary retaining region which limits lure movement; Fig. 1A).

Claim Rejections - 35 USC § 102
Claims 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedrichs (US 20060265939).
Regarding claim 25, Friedrichs teaches a device for connecting a lure, comprising: a) a main shaft (shank 106; Fig. 1) having a line attachment end (distal end 102; Fig. 1) and a lure holding end (proximal end 104; Fig. 1); b) a line holding element (loop 108; Fig. 1) at said line attachment end (distal end 102; Fig. 1); c) a lure holding loop (loop 112; Fig. 1) at said lure holding end (proximal end 104; Fig. l); and d) wherein said lure holding loop (loop 112; Fig. 1) has a holding loop extension (see area of wire between loop 112 & end of the wire 204 in Fig. 2, where the holding loop extension is only the part between the two dotted lines in Exhibit B) that extends towards said line attachment end in the form of a zigzag structure (see entire section of end of the wire 204 wrapped around shank 106; Fig. 2) consisting of a straight middle section and two angled end sections (see Exhibit B below).

    PNG
    media_image2.png
    267
    476
    media_image2.png
    Greyscale

Regarding claim 26, Friedrichs teaches a device for connecting a lure, comprising: a) a main shaft (shank 106; Fig. 1) having a line attachment end (distal end 102; Fig. 1) and a lure holding end (proximal end 104; Fig. 1); b) a line holding element (loop 108; Fig. 1) at said line attachment end (distal end 102; Fig. 1); c) a lure holding loop (loop 112; Fig. 1) at said lure holding end (proximal end 104; Fig. l); d) an arced section (see terminating end of end of the wire 204 in Fig. 2) crossing said main shaft (shank 106; Fig. 1); said arced section (see terminating end of end of the wire 204 in Fig. 2) bends away from (see Fig. 2) said line holding end (distal end 102; Fig. 1) on both sides of said main shaft (see Exhibit B (above), wherein part of wire 204 bends away from distal end 102 before it beds inward); and e) wherein said arced section (see terminating end of end of the wire 204 in Fig. 2) has a curved region connecting a terminating segment (see terminating end of end of the wire 204; Fig. 2) and a zag segment (see portion of end of the wire 204; Fig. 2), wherein said terminating segment (see terminating .
Claim Rejections - 35 USC § 103
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Colucci in view of Friedrichs (US PGPUB 20060265939), hereinafter Colucci and Friedrichs.
Regarding claim 21, Colucci teaches the limitations of claim 19, as indicated above and further teaches a lure holding loop and line holding end (see Exhibit A above) but does not teach a tertiary retaining region which is open space bounded by two resistance points.
Friedrichs teaches a tertiary retaining region (see where loop 112 crosses shank 106; Fig. 1), wherein said tertiary retaining region is open space bounded by two resistance points (see where loop 112 crosses shank 106; Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Friedrichs to Colucci to provide a tertiary retaining region, as doing so allows additional space for the lure to move on the lure without becoming disengaged and lost, as understood by one of ordinary skill in the art.
Regarding claim 22, Colucci teaches the limitations of claim 19, as indicated above and further teaches a lure holding loop and line holding end (see Exhibit A above) but does not teach a quaternary retaining region which is open space bounded by two resistance points.
Friedrichs teaches a quaternary retaining region (see where loop 112 crosses shank 106; Fig. 1), wherein said quaternary retaining region is open space bounded by two resistance points (see where loop 112 crosses shank 106; Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Friedrichs to Colucci to provide a .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Friedrichs (US PGPUB 20060265939) in view of Riley (US Patent 0408813A) , hereinafter Friedrichs and Riley.
Regarding claim 28, Friedrichs teaches a device for connecting a lure, comprising: a) a main shaft (shank 106; Fig. 1) having a line attachment end and a lure holding end (distal end 102 & proximal end 104; Fig. 1); b) a line holding element at said line attachment end (loop 108 at distal end 102; Fig. 1); c) a lure holding loop at said lure holding end (loop 112 at proximal end 104; Fig. 1), said lure holding loop having a loop bottom (see Fig. 1); d) an entry point between said line attachment end and said lure holding end (end of wire 204; Fig. 2); and e) a solid wire leader extending as an extension of the main shaft from the entry point to the line holding element (see end of shank 106 nearest distal end 102; Fig. 1); but does not teach wherein said solid wire leader has a length greater than an inclusive length defined from said loop bottom to said entry point.
Riley teaches wherein said solid wire leader has a length greater than an inclusive length defined from said loop bottom to said entry point (see Exhibit C below).

    PNG
    media_image3.png
    353
    471
    media_image3.png
    Greyscale

.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Friedrichs (US PGPUB 20060265939) in view of McGahee (US Patent 3936971), hereinafter Friedrichs and McGahee.
Regarding claim 29, Friedrichs teaches a device for connecting a lure, comprising: a) a main shaft having a line attachment end and a lure holding end (shank 106 has a distal end 102 and proximal end 104; Fig. 1), the main shaft defining a central axis for the device (see Fig. 1); b) a line holding element at said line attachment end (loop 108 is at distal end 102; Fig. 1); lure holding loop at said lure holding end (loop 112 at proximal end 104; Fig. 1) but does not teach said lure holding loop is a symmetric elongated loop with loop sides that angle outward symmetrically from the central axis of said main shaft.
McGahee teaches said lure holding loop is a symmetric elongated loop with loop sides that angle outward symmetrically from the central axis of said main shaft (lower leader loop 14; Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of McGahee to Friedrichs to provide a symmetric elongated loop, as doing provides a loop that has a shape which does not contain areas which are likely for a connected lure to become stuck in, thus improving the ability of the lure to move in a natural motion, as understood by one of ordinary skill in the art.
Allowable Subject Matter
Claims 1, 3, 4-6, 8-11, and 14-18 are allowed.
27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
The affidavit, dated 4/17/2021, states that Friedrichs does not have multiple retaining regions (open spaces) that allow the lure to move freely with a natural lure action. Accordingly, claim 1 as amended is allowed, however, claim 19 has been found to be taught by Colucci. Colucci does teach multiple open spaces, as explained above.
Applicants affidavit stated that claims 10 and 28 part f are not taught by Friedrichs because he does not teach a solid wire leader. Claim 10 is allowed, however, claim 28 has been found to be taught by Friedrichs in view of Riley (US Patent 0408813A). Riley teaches a solid wire leader that has a length greater than an inclusive length defined from said loop bottom to said entry point, as explained above and also detailed in Exhibit C.
Applicant’s affidavit stated that claims 11 and 29 part c are not taught by Friedrichs because he does not teach “loop sides that angle outward symmetrically from the main shaft”. Claim 11 is allowed because it depends from an allowed claim, however, claim 29 has been found to be taught by Friedrichs in view of McGahee (US Patent 3936971). McGahee teaches said lure holding loop is a symmetric elongated loop with loop sides that angle outward symmetrically from the central axis of said main shaft, as explained above.
Applicant’s affidavit states that claims 17 and 19 part e are not taught by Friedrichs, Leon or Gronke. Claim 17, as amended, is allowed because it depends from an allowed claim. However, claim 19 has been found to be taught by Colucci (US PGPUB 20140196355). Colucci teaches a plurality of 
Applicant’s affidavit states that claim 25 part d is not taught by Leon. However, Friedrichs has been found to teach all the limitations of this claim. Friedrichs teaches, when viewed from the side, as seen in Exhibit B, the zigzag structure does contain a straight middle section and two angled end sections, as further explained in the rejection above.

Response to Arguments
Applicant’s arguments with respect to claim 19 have been considered but are moot because all of the limitations in the amended claim are taught by Colucci (US PGPUB 20140196355), as explained above. 
Applicant argued that claims 20-22 depend on claim 19 and are believed to be patentable for the same reason claim 19 is patentable.
In response to applicant’s argument, the limitations of claims 19 and 20 were found to be taught by Colucci, as explained above. Additionally, claims 21-22 are taught by Colucci in view of Friedrichs, also explained above.
Applicant argued that claim 24 depends from claim 19 and is believed to be patentable for the same reason claim 19 is patentable.
In response to applicant’s argument, the limitations of claim 19 and 24 were both found to be taught by Colucci, as explained above.
Applicant argued that “claim 25 has been amended to include the limitation of “a zigzag structure consisting of a straight middle section and two angled end sections”. The Applicant respectfully disagrees with the Examiner that Friedrichs teaches a zigzag structure “(entire section of end of the wire 204 wrapped around shank 106; Fig. 2)”. The structure the Examiner points out is a swirled structure, not a straight section with two angled end sections that is a limitation of claim 25. The present zigzag structure is critical to providing support for bracing. A declaration under 37 Ei.S.C. § 1.132 has been filed as an addendum to this response to support these amendments. The declaration states that the issue with Leon’s ‘bracing’ segment is that it is part of the lure holding loop. In the present invention the bracing section in the middle serves to create a resistance point with secondary retaining regions on either side, and the bracing segment is not part of the lure holding loop. For this reason claim 25 is believed to be patentable over Friedrichs.”
In response to applicant’s argument that the amended claim 25 is not taught by Friedrichs is not found persuasive. When viewed from the side, as seen in Exhibit B, above, the zigzag structure identified by the examiner does contain a straight middle section and two angled end sections, as further explained in the rejection above.
Applicant argued that “claim 26 has been amended to include the limitations of “an arced section crossing said main shaft; said arced section bends away from said line holding end on both sides of said main shaft”. Nowhere does Friedrichs have an arced section that bends away from said line holding end on both sides of the main shaft. For this reason claim 26 is believed to be patentable over Friedrichs.”
In response to applicant’s argument that claim 26, as amended, is not taught by Friedrichs is not persuasive. Friedrichs does teach an arced section that bends away from the line holding end of both sides of the main shaft, as explained above and as detailed in Exhibit B. 
Applicant argued that claim 27 “has a limitation that is not believed to be taught by the current prior art of record. Nowhere does the prior art of record teach “a double resistance point where the lure must pass through this resistance point twice to be attached or removed from the lure holding loop.” Support for this limitation is shown in the originally filed figures. Therefore new claim 27 is believed to capture new allowable subject matter and is believed to be patentable.”

Applicant argued that claim 28 “has a limitation that is not believed to be taught by the current prior art of record. Nowhere does the prior art of record shows “a solid wire leader extending as an extension of the main shaft from the entry point to the line holding element” and "‘wherein said solid wire leader has a length greater than, an inclusive length defined from said loop bottom to said entry point” Support for this limitation is found in amended FIG. 4 and the attached declaration. Therefore new claim 28 is believed to capture new allowable subject matter and is believed to be patentable.”
In response to applicant’s argument concerning claim 28, all of the limitations have been found to be taught by Friedrichs in view of Riley (US Patent 0408813A), as explained above and detailed in Exhibit C.
Applicant argued that claim 29 “has a limitation that is not believed to be taught by the current prior art of record. Nowhere does the prior art of record shows “a lure holding loop at said lure holding end, said lure holding loop is a symmetric elongated loop with loop sides that angle outward symmetrically from the central axis of said main shaft” Support for this limitation is found in all original figures and the attached declaration. Therefore new claim 29 is believed to capture new allowable subject matter and is believed to be patentable.”
In response to applicant’s argument concerning claim 29, all of the limitations have been found to be taught by Friedrichs in view of McGahee (US Patent 3936971), as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of fishing lure attachments and snaps which share similar structural limitations to those described in the current application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619